UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 11, 2006*
                             Decided October 12, 2006

                                      Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

No. 06-1785

JONATHON D. HOLTZ,                           Appeal from the United States
        Plaintiff-Appellant,                 District Court for the Northern
                                             District of Illinois, Eastern
              v.                             Division

MICHAEL F. SHEAHAN, Sheriff, et al.,         No. 06 C 0977
         Defendants-Appellees.
                                             Harry D. Leinenweber,
                                             Judge.

                                    ORDER

      In 2006 Jonathon Holtz filed a § 1983 action against officials at the Cook
County Jail and other officials, claiming that they failed to protect him from a
sexual assault alleged to have occurred when he was a pretrial detainee in July



      *
        The defendants were not served with process in the district court and are
not participating in this appeal. After an examination of the appellant's brief and
the record, we have concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the appellant's brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-1509                                                                     Page 2
1987. The district court dismissed the complaint because it was time-barred. We affirm.

        Holtz rightly concedes that the two-year statute of limitations applied by the
district court was correct. See Hileman v. Maze, 367 F.3d 694, 696 (7th Cir. 2004).
The alleged attack occurred more than 19 years before Holtz filed his complaint.
Holtz argues that the statute of limitations for his claim should have been tolled
because he was mentally disabled. He says that in 1998 the Social Security
Administration found him to have a mental disability. But disability for purposes
of Social Security benefits is not the same thing as disability that tolls the Illinois
limitations period. See 735 Ill. Comp. Stat. 5/13-202 (2006); Bloom v. Braun, 739
N.E.2d 925, 933 (Ill. App. Ct. 2000). A mental disability tolls the limitations period
in Illinois only if a person is “entirely without understanding or capacity to make or
communicate decisions regarding his person” and “totally unable to manage” his
affairs. Basham v. Hunt, 773 N.E.2d 1213, 1221 (Ill. App. Ct. 2002) (internal
quotation marks and citation omitted); 735 Ill. Comp. Stat. 5/13-211 (2006). Holtz
alleged that he was assaulted in July 1987, so the statute of limitations expired in
July 1989 unless Holtz can show that the statute was tolled by his mental disability
before that date. But the earliest of the medical records presented by Holtz is from
1997. Moreover, although these records clearly establish that Holtz suffers from
mental illness, a psychiatrist who treated Holtz in 1998 described him as alert and
oriented with organized speech and determined that Holtz was apparently capable
of taking care of himself. In 2000, the same doctor noted that Holtz reported feeling
the best he had felt in years, and in 2004 he noted that Holtz feared recent
improvements in his mental health would cause him to lose his benefits. These
records do not show that Holtz has been so unable to understand or manage his
affairs for the past 19 years as would toll the limitations period under Illinois law.

                                                                          AFFIRMED.